The following opinion was filed July 17, 1920:
Esci-iweiler, J.
The same situation is presented on this appeal as in the preceding case of Julia C. Sharpe against the same defendant, and the ruling there and in the preceding case of Wisconsin Trust Co. v. Cousins, ante, p. 486, 179 N. W. 801, must control.
There having been no claim for this particular item filed with the commissioner of banking, it could not be properly interposed in the complaint in this action. For that reason the portion of the judgment appealed from must be reversed.
By the Court. — So much of the judgment as is appealed from is reversed, and the action remanded with directions to modify the judgment in accordance herewith.
Siebecker, C. J., and Rosenberry, J., dissent.
A motion for a rehearing was denied, with $25 costs, on November 16, 1920.